Metcalf, J.
The court are of opinion that the averment in the complaint, that the defendant was not licensed as an innholder or common victualler, may be rejected as surplusage, and that proof of the other averments in the complaint warranted his conviction, under the Rev. Sts. c. 47, § 2. The authorities are full and clear to this effect. 1 Chit. Crim. Law, 295, and seq.; Commonwealth v. Stowell, 9 Met. 569. In the case of Commonwealth v. Pray, 13 Pick. 359, all the particulars of the charge were rejected; the general charge that preceded them being sufficient. And in Commonwealth v. Bryden, 9 Met. 137, the general charge was rejected, the particular charge that followed it being sufficient. The case of Commonwealth v. Thayer, 5 Met. 246, was relied on by the defendant’s counsel. In that case, the indictment alleged that the defendant, “ without being duly licensed as an inn-holder,” did sell brandy to be used in his dwelling-house. The proof was, that the defendant was licensed as a taverner, with authority to sell wine, &c., but not to sell spirituous *407liquor; and it was held, that the indictment was not supported. But there was not, in that indictment, as there is in the complaint in this case, the further allegation that the defendant soui me liquor “without any aucnonty or license therefor.” Such further allegation would have saved that indictment. See Commonwealth v. Thayer, 8 Met. 523.

Exceptions overruled.